                        Case 2:19-cv-04616-HB Document 3 Filed 11/08/19 Page 1 of 7

Pro Se 1 (Rev 12/16) Complamt for a CtvII Case



                                       UNITED STA TES DISTRICT COURT
                                                                          for the

                                                      Eastern District of Pennsylvania

                                                                    Civil Division



                                                                               )        Case No.       l 9-cv-4616
                                                                               )                       (to be filled tn by the Clerk ·s Office)
                   Detective Derrick Jacobs                                    )
                              Platntiff(s)                                     )
(Write the full name of each platntiff who 1s filing this comp/amt             )
If the names of all the plaintiffs cannot fit in the space above.                       Jury Trial: (check one)      IZI Yes D           No
please wrtte "see attached" m the space and attach an addmonal                 )
page with the full list of names)                                              )
                                 -v-                                           )
                                                                               )
                                                                               )
                                                                               )                                       FILED
 City of Philadelphia, Philadelphia District Attorney's                        )
    Office, Lawrence S. Krasner, Tracy Tripp et al                             )
                                                                                                                        NOV - 8 20',9
                             Defendant(s)                                      )                                     ,/ r,JE B.A.Ri<MAN. Clerk
(Write the full name of each defendant who 1s betng sued If the                                                      IV'\                Dep. Clerk
                                                                               )                                   By_               -
names of all the defendants cannot fit tn the space above. please
wrtte "see attached" m the space and attach an additional page
wtth the full list of names)



                        Af,./ff=tJl)E.[) COMPLAINT FOR A CIVIL CASE
I.        The Parties to This Complaint
           A.        The Plaintiffts)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                     Detective Derrick Jacobs
                                Street Address                           PO Box 56091
                                City and County                      -
                                                                         Philadelphia
                                                                           R        -     •




                                State and Zip Code                       PA 19130
                                Telephone Number                         215-651-3583
                                E-mail Address                       _derric1ia~obs91 _16_~gmai_l.com


           B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                                      Page 1 of 7
                         Case 2:19-cv-04616-HB Document 3 Filed 11/08/19 Page 2 of 7

Pro Se I (Rev 12/16) Comp Iamt for a C1v1I Case


                     Defendant No. I
                                Name                         City of Philadelphia
                                                                                      -         -
                                Job or Title (if known)
                                Street Address                   15 15 Arch Street
                                City and County              Philadelphia
                                State and Zip Code           PA 19102
                                                             -             - -
                                Telephone Number             215-686-1776
                                E-mail Address (if known)


                     Defendant No. 2
                                Name                         Philadelphia District Attorney's Office
                                Job or Title (if known)
                                Street Address                   3 S Penn Square
                                                             - -                     - -
                                City and County                  Philadelphia
                                                             - -                 -
                                State and Zip Code               PA 19107
                                Telephone Number                 215-686-8000
                                E-mail Address (if known)


                     Defendant No. 3
                                Name                             Lawrence S. Krasner (Individual)
                                Job or Title (if known)          District Attorney
                                                                     - -              - -
                                Street Address                   3 S Penn Square
                                                                 -           - -
                                City and County                  Philadelphia
                                                                 -          - -
                                State and Zip Code               PA 19107
                                Telephone Number                 215-686-8000
                                E-mail Address (if known)


                      Defendant No. 4
                                Name                             Tracy Tripp (Individual)
                                Job or Title (if known)          Assistant District Attorney
                                Street Address                   3 S Penn Square
                                                                      - -                 - -
                                City and County                  Philadelphia
                                                                 -                   - -
                                State and Zip Code               PA 19107
                                Telephone Number                 215-686-8000
                                 E-mail Address (if known)




                                                                                                       Page 2 of 7
                          Case 2:19-cv-04616-HB Document 3 Filed 11/08/19 Page 3 of 7

Pro Se I (Rev 12/16) Complamt for a C1v1I Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 13 31, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. L'nder 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                 [gl Federal question                                D   Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      Deprivation of Rights under the color of law 42 USC § 1983
                      Malicious Prosecution 42 USC § 1983
                      Conspiracy
                      Defamation 28 USC §4101, 42 §USC 1983
                      Discrimination
                      False declarations before grand jury or court 18 USC§ 1623, 42 USC
                      Whistleblower Law 43 PS 1421
                      Official Oppression 18 PA C.S. 5301
           B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                     I.         The Plaintiff(s)

                                a.        If the plaintiff is an individual
                                          The plaintiff,    (name)                                              , is a citizen of the
                                          State of (name)


                                b.        If the plaintiff is a corporation
                                          The plaintiff,    (name)                                              , is incorporated
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.        If the defendant is an individual
                                          The defendant,      (name)                                            , is a citizen of

                                                                                                                             Page 3 of 7
                          Case 2:19-cv-04616-HB Document 3 Filed 11/08/19 Page 4 of 7

Pro Se I (Rev 12/16) Complamt for a Civil Case


                                         the State of (name)                                             Or is a citizen of
                                          (foreign nation)



                               b.        If the defendant is a corporation
                                          The defendant,     (name)                                    , is incorporated under
                                         the laws of the State of (name)                                         , and has its
                                          principal place of business in the State of (name)
                                         Or is incorporated under the laws of (fore1~n nation)
                                          and has its principal place of business in   (name)


                               (If more than one defendant is named in the complaint, attach an additional page providing the
                               same information for each additional defendant.)

                     3.        The Amount in Controversy

                               The amount in controversy- the amount the plaintiff claims the defendant owes or the amount at
                               stake-is more than $75,000, not counting interest and costs of court, because (exp/am):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




                                                                                                                       Page 4 of 7
                        Case 2:19-cv-04616-HB Document 3 Filed 11/08/19 Page 5 of 7

Pro Se I (Rev 12/16) Complamt for a C1v1l Case


          The District Attorney (Lawrence Krasner) conspired with Assistant District Attorney (Tracy Tripp) and other
          parties to deprive Detective Derrick Jacobs of his Constitution Rights by maliciously prosecuting him for a
          crime they knew he did not commit.

          On Thursday, June 8, 2017 I, Detective Derrick Jacobs, was involved in an investigation involving a police
          shooting in the area of Whitaker and Hunting Park Avenue, involving Police Officer Ryan Pownall.

          I, Detective Derrick Jacobs, became an integral part of the investigation due my involvement in interviewing the
          majority of"fact" witnesses with integrity and honesty, which did not conform to the District Attorney's Office
          political agenda. This caused the District Attorney's Office to surgically remove me from the investigation of
          Police Officer Ryan Pownall.

          On November 9, 2018 criminal proceedings were brought against Detective Derrick Jacobs.

          The defendants prosecuted Detective Derrick Jacobs (complainant) in an effort to stop, deter and eliminate the
          Detective from exposing exculpatory evidence in the prosecution of Police Officer Ryan Pownall.

          After reviewing the grand jury presentment of Police Officer Ryan Pownall, Detective Jacobs deduced, based
          upon twenty years of experience and the factual knowledge he possessed on the investigation, that only false,
          misleading or perjured testimony was presented to the grand jury in order to obtain an indictment against Police
          Officer Ryan Pownall. When Detective Jacobs attempted to expose this corruption, criminal proceedings was
          initiated against Detective Derrick Jacobs by Assistant District Attorney, Tracy Tripp and the Philadelphia
          District Attorney's Office.

          On Thursday, August 2, 2018, Assistant District Attorney Tracy Tripp contacted Detective Jacobs by telephone
          (OISI Headquarters) to go over his potential grand jury testimony. During conversation Detective Jacobs relayed
          his concerns regarding the prosecution of Police Officer Ryan Pownall. Detective Jacobs also informed Assistant
          District Attorney, Tracy Tripp that Attorney General Christopher Phillips told Detective Jacobs no charges
          would be brought against Officer Pownall after their meeting with witness, Terrance Freeman on Friday,
          November 3, 2017. Detective Jacobs asked if Terrance Freeman had testified and Assistant District Attorney,
          Tracy Tripp responded, "you know I can't tell you that". Detective Jacobs asked Assistant District Attorney,
          Tracy Tripp to contact Attorney General Christopher Phillips and the investigator that was present during
          meeting with Terrance Freeman. Assistant District Attorney, Tracy Tripp never involved Detective Derrick
          Jacobs in investigation after this phone call other than to maliciously prosecute him and deprive him of his
          Constitutional Rights while acting under the color of law.

          The Philadelphia District Attorney's Office conspired with members of Black Lives Matter to intimidate and
          influence witness, Terrance Freeman's testimony. The prosecution of Detective Jacobs was also initiated
          because he is the only African American in the Officer Involved Shooting Investigation (OISI) Unit and his race
          presented a problem in the prosecution of Officer Ryan Pownall.

          The criminal prosecution against Detective Derrick Jacobs was withdrawn after Assistant District Attorney,
          Tracy Tripp, believed Detective Jacobs silence was ensured until after the trial of Police Officer Ryan Pownall.
          Assistant District Attorney, Tracy Tripp, stated to a party that Judge Coleman would conduct a "fake
          admonishment" of Detective Jacobs to scare him from speaking until after the trial of Police Officer Ryan
          Pownall.

          This corrupt and criminal prosecution of Detective Derrick Jacobs has caused irreparable damage to his Law
          Enforcement and personal reputation.




                                                                                                                    Page 5 of 7
                        Case 2:19-cv-04616-HB Document 3 Filed 11/08/19 Page 6 of 7

Pro Se I (Rev 12/16) Complamt for a CIVIi Case



IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          I. This incident and subsequent court filings has caused irreparable and incomprehensible harm to Detective
          Jacobs Philadelphia Police Department's Law enforcement career.

          2. Detective Jacobs seeks five million dollars($ 5,000.000.00) in total damages.

          3. Two million dollars (2,000.000.00) in compensation damages (l Oyears at 200,000.00 a year).

          4. Three million dollars (3,000,000.00) in punitive damages.

          5. Ten years in equivalent LEHB medical coverage.

V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
          and belief that this complaint: ( l) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number


                                                                                                                       Page 6 of 7
                        Case 2:19-cv-04616-HB Document 3 Filed 11/08/19 Page 7 of 7

Pro Se I (Rev 12/16) Complaint for a Ctvtl Case


                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                      Page 7 of 7
